BY THE COURT.
Blanche Katz leased a corner lot to one, Moore. By mutual mistake an erroneous description was used by the scrivener so that there was included in the lease, pro'perty not intended to be included and not owned by Katz, and there was omitted from the lease some part that should have been included. The lease was sold to the Motorade Corporation Company, and the real owners of the land who desired to sell their property discovered the cloud imposed on their title. The Motorade Co. released that property which was included in the least, but which they could not occupy, but demanded from Katz either a dimunition of the rent or an extension of its lease.
Katz then brought this action to reform the description in the lease and to recover the accrued rentals. The Court of Appeals held:
1. The Motorade Co. did not rely on the description embodied in the lease but occupied the land as marked out by open monuments of possession.
2. There was no doubt of what Katz owned, and the Company never lost possession of one inch of the land intended to be in the lease.
3. We do not find any equities in favor of the Motorade Co. a decree will be entered as prayed for by Katz.